FILED

»" ff f 3 2a2

UNITED STATES DISTRICT COURT C|erk, U.S. D:sz»)ct & Bankru t
FOR THE DISTRICT OF COLUMBIA C°U"S fG-' the District of Cotu‘r)rlli|ya
JAMES REEDOM,
Plaintiff,

v.  CivilActionNo.  

SECRETARY OF AGRICULTURE,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. For the reasons stated below, the Court will grant the application and
dismiss the complaint.

"Article III of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies."’ In re Navy Chaplaz'ncy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
Const. art. lll, § 2), cerl. a’enied, _ U.S. _, 129 S. Ct. 1918 (2009). A party has standing for
purposes of Article lll if his claims "spring from an ‘injury in fact’ -- an invasion of a legally
protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’
to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court." Navegar, Inc. v. Unz`ted States, 103 F.3d 994, 998 (D.C. Cir. l997) (quoting Lujan
v. Defenders of Wz`ldlzfe, 504 U.S. 555, 560-61 (1992)). Standing may be denied to a litigant who
seeks to assert the rights of a third party. Navegar, 103 F.3d at 998. In the instant action,
plaintiff appears to assert the rights of other individuals and "African American Nonprofits" which

had applied for and wrongfully had been denied loans and grants purportedly available through

programs of the United States Department of Agriculture. Compl. at l. He further alleges that
defendant failed to investigate claims of discrimination brought since 1983. Id. at l-2. Plaintiff
has no standing to assert claims on behalf of any organization or any other individual, and,

therefore, the complaint must be dismissed. An Order is issued separately.

P»\lrti/>-

Uni&ed States District Judge

DATE; /\/»4, /§7 )A`( 5/